DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 03/29/2021
Application is a CON of 16/498,757, now a patent 10,998,369 which is a 371 of PCT/JP2018/011567 03/23/2018
Application claims a FP date of 04/04/2017
Claims 1 and 17 are independent 
Claims 1-17 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the parent Application 16/498,757.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Claims 1-17 of this application is patentably indistinct from claim 1-17 of Patent 10,998,369 B1. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent Number. 10,998,369 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.

1. Application: A solid-state imaging device comprising:
1. Patent 10,998,369 B1: A solid-state imaging device, comprising:
a first substrate including a first semiconductor substrate and a first multi-


a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; and
a third substrate including a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function,
a third substrate including a third semiconductor substrate and a third multi- layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon,
the first substrate, the second substrate, and the third substrate being stacked in this order, 
the first substrate, the second substrate, and the third substrate being stacked in this order,

the first substrate and the second substrate being bonded together in a manner that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other,
the solid-state imaging device including a first coupling structure for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other,
the solid-state imaging device including a first coupling structure for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other,
the first coupling structure including a via having a structure in which electrically- conductive materials are embedded in a first through hole that exposes a predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes a predetermined wiring line in the second multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner 



2. Application:  further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other, wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from a back surface side of the first substrate to expose the predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi- layered wiring layer.
1. Patent 10,998,369 B1:  a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other, wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from a back surface side of the first substrate to expose the predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi- layered wiring layer


3. Application: wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the 
1. Patent 10,998,369 B1: wherein the predetermined wiring line in the second multi-layered wiring layer and the 


4. Application: wherein pads that function as I/O units exist on a back surface of the first substrate, 
1. Patent 10,998,369 B1:  wherein pads that function as I/O units exist on a back surface of the first substrate,
a film including an electrically-conductive material is formed on an inner wall of the opening, and
1. Patent 10,998,369 B1:  a film including an electrically-conductive material is formed on an inner wall of the opening, and
the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material.
1. Patent 10,998,369 B1:  the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material, and



5. Application: wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the same pad by the electrically- conductive material.
1. Patent 10,998,369 B1: wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the same pad by the electrically- conductive material.


6. Application:  wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the pads by the electrically-conductive material, the pads being different from each other.
1 Patent 10,998,369 B1: wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the pads by the electrically-conductive material, the pads being different from each other.


7. Application: further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other, wherein 
4. Patent 10,998,369 B1: a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other, wherein

4. Patent 10,998,369 B1: the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other, and
the second coupling structure includes a via provided by penetrating the second substrate or the third substrate, the via electrically coupling the predetermined wiring line in the second multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other.
4. Patent 10,998,369 B1: the second coupling structure includes a via provided by penetrating the second substrate or the third substrate, the via electrically coupling the predetermined wiring line in the second multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other.


8. Application: wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the second multi-layered wiring layer and in a second through hole that exposes the predetermined wiring line in the third 
4. Patent 10,998,369 B1: wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the second multi-layered wiring layer and in a second through hole that exposes the predetermined wiring line in the third 


9. Application: wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to be in contact with the predetermined wiring line in the second multi-layered wiring layer and expose the predetermined wiring line in the third multi-layered wiring layer or in one through hole provided to be in contact with the predetermined wiring line in the third multi-layered wiring layer and expose the predetermined wiring line in the second multi-layered wiring layer, or a structure in which films including electrically-conductive materials are formed on inner walls of the 
4. Patent 10,998,369 B1: wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to be in contact with the predetermined wiring line in the second multi-layered wiring layer and expose the predetermined wiring line in the third multi-layered wiring layer or in one through hole provided to be in contact with the predetermined wiring line in the third multi-layered wiring layer and expose the predetermined wiring line in the second multi-layered wiring layer, or a structure which films including electrically-conductive materials are formed on inner walls of the 


10. Application: further comprising a third coupling structure for electrically coupling the circuit of the first substrate and the circuit of the third substrate to each other, wherein 
6. Patent 10,998,369 B1: comprising a third coupling structure for electrically coupling the circuit of the first substrate and the circuit of the third substrate to each other, wherein
the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other, and
6. Patent 10,998,369 B1: the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other, and
the third coupling structure includes a via provided by penetrating at least the second substrate from a back-surface side of the first substrate or a back-surface side of the third substrate, the via electrically coupling a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other.
6. Patent 10,998,369 B1: the third coupling structure includes a via provided by penetrating at least the second substrate from a back-surface side of the first substrate or a back-surface side of the third substrate, the via electrically coupling a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other



11. Application:  wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically- conductive materials are formed on inner walls of the first through hole and the second through hole.
6 Patent 10,998,369 B1: wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically- conductive materials are formed on inner walls of the first through hole and the second through hole.



12. Application:  wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to be in contact with the predetermined wiring line in the third multi-
6 Patent 10,998,369 B1: wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to be in contact with the predetermined wiring line in the third 



13. Application:  wherein the via is also electrically coupled to the predetermined wiring line in the second multi-layered wiring layer.
8 Patent 10,998,369 B1: wherein the via is also electrically coupled to the predetermined wiring line in the second multi-layered wiring layer.



14. Application:  further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other, wherein the second coupling structure exists on bonding surfaces of the second substrate and the third substrate, and includes an electrode junction structure in which 
9 Patent 10,998,369 B1: further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other, wherein the second coupling structure exists on bonding surfaces of the second substrate and the third substrate, and includes an electrode junction structure in 



15. Application:  wherein the second substrate and the third substrate include at least one of a logic circuit or a memory circuit, the logic circuit executing various kinds of signal processing related to an operation of the solid-state imaging device, the memory circuit temporarily holding a pixel signal acquired by each of the pixels of the first substrate.
10 Patent 10,998,369 B1: wherein the second substrate and the third substrate include at least one of a logic circuit or a memory circuit, the logic circuit executing various kinds of signal processing related to an operation of the solid-state imaging device, the memory circuit temporarily holding a pixel signal acquired by each of the pixels of the first substrate.



16. Application:  wherein the second substrate includes a pixel signal processing circuit that performs AD conversion on a pixel signal acquired by each of the pixels of the first substrate, and the first coupling structure exists in association with each of 
16 Patent 10,998,369 B1: wherein the second substrate includes a pixel signal processing circuit that performs AD conversion on a pixel signal acquired by each of the pixels of the first substrate, and the first coupling structure exists in association 


Claim 17 is similarly patentably indistinct from over claim 1-17of U.S. Patent 10,998,369 B1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umebayashi et al. (U.S. Patent Publication Number 2020/0035744 A1).

Regarding Claims 1 and 17, Umebayashi discloses a solid-state imaging device (Fig 6 shows a three-layer stacked solid state imaging device) comprising: 
(Fig 6 – semiconductor substrate 211) including a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate (Fig 6 – multilayer wire layer 245), the first semiconductor substrate having a pixel unit (Fig 6- photodiode 234) formed thereon, the pixel unit having pixels arranged thereon (In ¶0124 Umebayashi discloses that the photodiode 234 is formed in each region of the semiconductor substrate 211); 
a second substrate including a second semiconductor substrate (Fig 6 – second semiconductor substrate 212) and a second multi- layered wiring layer stacked on the second semiconductor substrate (In ¶0138 Umebayashi discloses a metal wire 250 of a plurality of layers is formed and a multilayer wire layer 255 is formed), the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (In ¶0136 Umebayashi discloses that a logical circuit is formed in the second semiconductor substrate 212); and 
a third substrate (Fig 6 – third semiconductor substrate 213) including a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate (In ¶0144 Umebayashi discloses a metal wire 340 of a plurality of layers is formed and a multilayer wire layer 345 is formed), the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (In ¶0142 Umebayashi discloses that a memory circuit is formed in the third semiconductor substrate 213), 
the first substrate, the second substrate, and the third substrate being stacked in this order (Fig 6 shows that the layers are stacked as disclosed by Umebayashi in ¶0122), 
(In Fig 11 and in ¶0186 - ¶0189 Umebayashi discloses the bonding of the multilayer wires in the first and second substrate), 
the solid-state imaging device including a first coupling structure for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other (Fig 11 – contact 265 and explained in ¶0182 that the contact 265 is used for electrical connection between the first semiconductor substrate 211 and the second semiconductor substrate 212), the first coupling structure including a via (Fig 6 – via the aluminum pad 280a) having a structure in which electrically- conductive materials are embedded in a first through hole that exposes a predetermined wiring line in the first multi-layered wiring layer (First pad hole 351 (Fig 6) is formed in the first semiconductor substrate 211 so as to reach the aluminum pad 280a; Fig 7A and 7B are enlarged view of the pad hole) and 
in a second through hole (Fig 11 – hole 311) that exposes a predetermined wiring line in the second multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically- conductive materials are formed on inner walls of the first through hole and the second through hole (In ¶0182 Umebayashi discloses the two through holes and that the contact 311 is used for electrical connection between the second semiconductor layers).

Regarding Claim 2, Umebayashi discloses further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other (In Fig 12 and in ¶0182 Umebayashi discloses that the contact 311 used for electrical connection between the second semiconductor substrate 212 and the third semiconductor substrate 213 is also a twin contact), wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from a back surface side of the first substrate to expose the predetermined wiring line in the second multi-layered wiring layer (Umebayashi discloses this in ¶0129 where he states that an aluminum pad 280 which is an electrode for external connection is formed in the lowermost layer of the multilayer wire layer 245 of the first semiconductor substrate 211 and in the following paragraph he further discloses that a contact 265 which is used for electrical connection to the second semiconductor substrate 212 is formed in the first semiconductor substrate 211), and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer (In ¶0141 it is discloses that a contact 311 which is used for electrical connection of the first semiconductor substrate 211 and the third semiconductor substrate 213 is formed in the second semiconductor substrate 212. The contact 311 is connected to the contact 265 of the first semiconductor substrate 211 and is also connected to an aluminum pad 330a of the third semiconductor substrate 213 and further in ¶0147 Umebayashi discloses that contact 265 and the contact 311 are provided so that input and output signals can be performed between the first semiconductor substrate 211 and the third semiconductor substrate 213 via the aluminum pad 280a).  

Regarding Claim 3, Umebayashi discloses wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening comprise pads that function as I/O units (¶0147 Umebayashi discloses that contact 265 and the contact 311 are provided so that input and output signals can be performed between the first semiconductor substrate 211 and the third semiconductor substrate 213 via the aluminum pad 280a).

Regarding Claim 4, Umebayashi discloses wherein pads that function as I/O units exist on a back surface of the first substrate (¶0127 Umebayashi discloses that the pad 280 which is an electrode for external connection is formed in the lowermost layer of the multilayer wire layer 245 of the first semiconductor substrate 211), a film including an electrically-conductive material is formed on an inner wall of the opening Fig 6 and 7 – contact 265 and 311), and the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically- conductive material (In ¶0182 it is discloses that the contact 311 used for electrical connection between the second semiconductor substrate 212 and the third semiconductor substrate 213 is also a twin contact.).


Regarding Claim 7, Umebayashi discloses further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other (In Fig 12 and in ¶0182 Umebayashi discloses that the contact 311 used for electrical connection between the second semiconductor substrate 212 and the third semiconductor substrate 213 is also a twin contact), wherein the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other (¶0245; “metal wire 250a is directly bonded to the metal wire 341a and the metal wire 250b is directly bonded to metal wire 340b), and the second coupling structure includes a via provided by penetrating the second substrate or the third substrate (In ¶0141 it is discloses that a contact 311 which is used for electrical connection of the first semiconductor substrate 211 and the third semiconductor substrate 213 is formed in the second semiconductor substrate 212), the via electrically coupling the predetermined wiring line in the second multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other (In ¶0182 it is discloses that the contact 311 used for electrical connection between the second semiconductor substrate 212 and the third semiconductor substrate 213 is also a twin contact.).  

Regarding Claim 10, Umebayashi discloses further comprising a third coupling structure for electrically coupling the circuit of the first substrate and the circuit of the third substrate to each other (In ¶0141 it is discloses that a contact 311 which is used for electrical connection of the first semiconductor substrate 211 and the third semiconductor substrate 213 is formed in the second semiconductor substrate 212), wherein the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other (In ¶0182 it is discloses that the contact 311 used for electrical connection between the second semiconductor substrate 212 and the third semiconductor substrate 213 is also a twin contact), and the third coupling structure includes a via provided by penetrating at least the second substrate from a back surface side of the first substrate or a back surface side of the third substrate, the via electrically coupling a predetermined wiring line in the first multi- layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other (In ¶0147 it is disclosed that the contact 265 and 311 are provided and thus input and output signals can be performed between the first semiconductor substrate 211 and the third semiconductor substrate 213 via the aluminum pad 280a).  

Regarding Claim 14, Umebayashi discloses further comprising a second coupling structure for electrically coupling the circuit of the second substrate and the circuit of the third substrate to each other (In Fig 12 and in ¶0182 Umebayashi discloses that the contact 311 used for electrical connection between the second semiconductor substrate 212 and the third semiconductor substrate 213 is also a twin contact), wherein the second coupling structure exists on bonding surfaces of the second substrate and the third substrate (¶0245; “metal wire 250a is directly bonded to the metal wire 341a and the metal wire 250b is directly bonded to metal wire 340b), and includes an electrode junction structure in which electrodes formed on the respective bonding surfaces are joined to each other in direct contact with each other (¶0140; “the aluminum pad 320 which is an electrode is formed in the lowermost layer of the multilayer wire layer 255 of the second semiconductor substrate 212”).  

Regarding Claim 15, Umebayashi discloses wherein the second substrate and the third substrate include at least one of a logic circuit (¶0136; “a logical circuit is formed in the second semiconductor substrate 212) or a memory circuit (¶0142; “a memory circuit is formed in the third semiconductor substrate 213), the logic circuit executing various kinds of signal processing related to an operation of the solid-state imaging device, the memory circuit temporarily holding a pixel signal acquired by each of the pixels of the first substrate (In ¶0081 Umebayashi discloses that a logical circuit having a signal processing circuit which controls the pixel region or controls communication with an external device and is related to signal processing is formed in each region of the second semiconductor substrate).  

Regarding Claim 16, Umebayashi discloses wherein the second substrate includes a pixel signal processing circuit that performs AD conversion on a pixel signal (In ¶0081 Umebayashi discloses that a logical circuit having a signal processing circuit which controls the pixel region or controls communication with an external device and is related to signal processing is formed in each region of the second semiconductor substrate).  

Allowable Subject Matter
Claims 5-6, 8-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected as it depends on objected Claim 12.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 26, 2022